Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 9 and 37 are cancelled.
Claims 1, 16, and 29 are amended.
Claims 44-45 are new.
Claims 1-8, 10-36, and 38-45 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-36, and 38-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-8, 10-15, 44), machine (claims 16-28), and article of manufacture (claims 29-36, 38-43, 45).  Accordingly, claims 1-8, 10-36, and 38-45 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A social networking based method of providing a patient with support, the method comprising:
-associating the patient with at least one support group;
-receiving data representative of at least one of a condition or an operational state of a drug delivery device associated with the patient, wherein the data is based on output from one or more sensors included in the drug delivery device and configured to detect at least one property or aspect of the drug delivery device during and/or resulting from delivery of a drug to the patient;
-determining if the patient is compliant with a treatment regimen at least in part by comparing: (a) the data representative of the at least one of the condition or the operational state of the drug delivery device and (b) a predefined criteria personalized to the patient; and
-in response to a determination that the patient is not compliant with the treatment regimen, transmitting a communication to the at least one support group requesting the at least one support group to at least counsel the patient about the treatment regimen; and
-using the drug delivery device to deliver the drug to the patient in response to at least the counsel received by the patient from the at least one support group.
	Representative independent claim 16 includes limitations that recite at least one abstract idea. Specifically, independent claim 16 recites:
A support system for a patient, the system comprising:
-a drug delivery device comprising:
	-a reservoir;
	-a delivery cannula having a proximal end in fluid communication with the reservoir and a distal end to be received within the patient;
	-one or more sensors configured to detect at least one property or aspect of the drug delivery device during and/or resulting from delivery of a drug to the patient; and
	-a first communication module configured to transmit a report representative of at least one of a condition or an operational state of the drug delivery device, the report being based on output from the one or more sensors; 
-an external computing device comprising:
	-a second communication module configured to receive the report;
	-a processor;
	-a memory coupled to the processor and configured to store non-transitory, computer-executable instructions that, when executed by the processor, cause the processor to:
-associate the patient with the at least one support group; 
-store, in the memory, a predefined criteria personalized to the patient for determining compliance with a treatment regimen; 
-compare the report representative of the at least one of the condition or an operational state of the drug delivery device with the predefined criteria personalized to the patient to determine if the patient is compliant with the treatment regimen; and 
-in response to a determination that the patient is not compliant with the treatment regimen, control the second communication module to transmit a communication to the at least one support group requesting the at least one support group to at least counsel the patient about the treatment regimen; and
-wherein the drug delivery device is configured to deliver the drug to the patient when used in response to at least the counsel received from the at least one support group.
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because requesting support group to counsel the patient about a treatment regimen is managing relationships/interactions between people.  For instance, physicians or other medical professionals that have been working with patients for many years including medical coding for diagnosis know the mental process to follow when coding a patient’s diagnosis.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining if a patient is complying with a treatment regimen can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1
A social networking based method of providing a patient with support, the method comprising:
-associating the patient with at least one support group;
-receiving data representative of at least one of a condition or an operational state of a drug delivery device associated with the patient (extra-solution activity, see MPEP 2106.05(g)), wherein the data is based on output from one or more sensors included in the drug delivery device and configured to detect at least one property or aspect of the drug delivery device during and/or resulting from delivery of a drug to the patient (mere field of use limitation, see MPEP 2106.05(h));
-determining if the patient is compliant with a treatment regimen at least in part by comparing: (a) the data representative of the at least one of the condition or the operational state of the drug delivery device and (b) a predefined criteria personalized to the patient; and
-in response to a determination that the patient is not compliant with the treatment regimen, transmitting a communication to the at least one support group (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) requesting the at least one support group to at least counsel the patient about the treatment regimen; and
-using the drug delivery device to deliver the drug to the patient in response to at least the counsel received by the patient from the at least one support group (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
Claim 16
A support system for a patient, the system comprising:
-a drug delivery device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) comprising:
	-a reservoir;
	-a delivery cannula having a proximal end in fluid communication with the reservoir and a distal end to be received within the patient;
	-one or more sensors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) configured to detect at least one property or aspect of the drug delivery device during and/or resulting from delivery of a drug to the patient; and
	-a first communication module configured to transmit a report representative of at least one of a condition or an operational state of the drug delivery device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), the report being based on output from the one or more sensors (mere field of use limitation, see MPEP 2106.05(h)); 
-an external computing device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) comprising:
	-a second communication module configured to receive the report (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f));
	-a processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f));
	-a memory coupled to the processor and configured to store non-transitory, computer-executable instructions that, when executed by the processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), cause the processor to:
-associate the patient with the at least one support group; 
-store, in the memory, a predefined criteria personalized to the patient for determining compliance with a treatment regimen (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); 
-compare the report representative of the at least one of the condition or an operational state of the drug delivery device with the predefined criteria personalized to the patient to determine if the patient is compliant with the treatment regimen; and 
-in response to a determination that the patient is not compliant with the treatment regimen, control the second communication module to transmit a communication to the at least one support group requesting the at least one support group to at least counsel the patient about the treatment regimen (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); and
-wherein the drug delivery device is configured to deliver the drug to the patient when used in response to at least the counsel received from the at least one support group (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 29 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 29 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2, 17, 30: The claim specifies the communication to be encouragement, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 3, 18, 31: The claim specifies receiving data of a geographic location of a patient, which is insignificant extra-solution activity (see MPEP 2106.05(g)).
Claim 4, 19, 32: The claim specifies selecting a support group near the geographic location of a patient, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 5, 20, 33: The claim specifies receiving a selection by the patient, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 6, 21, 34: The claim specifies the support group, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 7, 22, 35: The claim specifies the support group connected through a social networking service, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 8, 24, 36: The claim specifies transmitting a message to a mobile device associated with a patient, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 10, 38: The claim specifies determining if the patient is compliant based on if the needle moved, which is a mental process.
Claim 11, 39: The claim specifies determining if the patient is compliant based on if the actuator was triggered, which is a mental process.
Claim 12, 40: The claim specifies determining if the patient is compliant based on amount of medicament remaining in the reservoir, which is a mental process.
Claim 13, 26, 41: The claim specifies transmitting communication to remind the patient, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 14, 27, 42: The claim specifies receiving a request and transmitting a communication to a support group, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 15, 28, 43: The claim specifies transmitting a communication requesting support group to intervene by meeting in-person, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 23: The claim specifies a mobile computing device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 25: The claim specifies a drug delivery device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 44, 45: The claim specifies the processor in an external computing device separate from and not mechanically coupled with the drug delivery device, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 16, and 29 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
Claim 1
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving data representative of a condition or an operational state of a drug delivery device, transmitting a communication e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Claim 16
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as control the second communication e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); store a predefined criteria personalized to the patient, compare the report, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 18, 31, 7, 22, 35, 13, 26, 41, 15, 28, 43, 4-5, 19-20, 32-33, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3, 18, 31 (receiving data representative of a geographic location), 7, 22, 35 (connected through a social networking service), 8, 24, 36 (transmitting a communication), 13, 26, 41 (transmitting a communication), 14, 27, 42 (receive a request and transmit a communication), 15, 28, 43 (transmit a communication), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4-5, 19-20, 32-33 (associating patient with a support group), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-8, 10-36, and 38-45 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 29-31, 33-36, 38-42, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al. (U.S. Publication No. 2012/0066140) in view of Edwards et al. (U.S. Publication No. 2014/0243749).
As per claim 1, Hegeman teaches a social networking based method of providing a patient with support, the method comprising:
-associating the patient with at least one support group (Hegeman: para. 22; Associating a social network with the one or more treatment schedule associated with the user.);
-in response to a determination that the patient is not compliant with the treatment regimen, transmitting a communication to the at least one support group requesting the at least one support group to at least counsel the patient about the treatment regimen (Hegeman: para. 23-24; para. 32; The support group can reinforce compliance so the patient can adhere to the prescribed schedule.);
-receiving counsel from the at least one support group to the patient (Hegeman: para. 24; Sending the patient a message from another patient to persuade them to abide by the prescribed schedule.).
	Hegeman does not explicitly teach the following, however, Edwards teaches a social networking based method of providing a patient with support, the method comprising:
-receiving data representative of at least one of a condition or an operational state of a drug delivery device associated with the patient, wherein the data is based on output from one or more sensors included in the drug delivery device (Edwards: para. 74; Multiple sensors detecting medicament delivery device sound, optical, etc.) and configured to detect at least one property or aspect of the drug delivery device during and/or resulting from delivery of a drug to the patient (Edwards: para. 74; para. 99; The sensors detect information associated with the actuation of the medicament delivery device. The sensors can detect whether the simulated medicament delivery device was used properly.);
-determining if the patient is compliant with a treatment regimen at least in part by comparing: (a) the data representative of the at least one of the condition or the operational state of the drug delivery device and (b) a predefined criteria personalized to the patient (Edwards: para. 181-182; para. 188; The sensor on the medicament container determines, measures, records, and/or monitors the usage of the container; also measuring weight, volume, quantity, etc. The adapter provides compliance and historical information related to the use of the medicament.);
-using the drug delivery device to deliver the drug to the patient (Edwards: para. 182).
One of ordinary skill in the art would have recognized that applying the known technique of Edwards would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hegeman to the teachings of Edwards would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a drug delivery device to Hegeman teaching a social service platform for monitoring adherence to prescribed regimens would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that would encourage patients to comply with prescribed regimen leading to faster treatments of disorders.
As per claim 2, the method of claim 1 is as described.  Hegeman further teaches wherein the communication to the at least one support group requests the at least one support group to encourage the patient to comply with the treatment regimen (Hegeman: para. 32; Providing encouraging messages from the support group based on compliance or non-compliance.).
As per claim 3, the method of claim 1 is as described.  Hegeman further teaches comprising receiving data representative of a geographic location of the patient or the drug delivery device (Hegeman: figure 5C).
As per claim 5, the method of claim 1 is as described.  Hegeman further teaches wherein associating the patient with the at least one support group comprises receiving a selection by the patient indicating the at least one support group (Hegeman: para. 63; A user has the option of selecting the social network groups that the user wishes to be associated with.).
As per claim 6, the method of claim 1 is as described.  Hegeman further teaches the at least one support group including at least one of a healthcare provider, a caregiver, a family member, a friend, an individual using a similar drug delivery device as the patient, or an individual having a similar medical condition as the patient (Hegeman: para. 23).
As per claim 7, the method of claim 1 is as described.  Hegeman further teaches wherein the at least one support group is connected through a social networking service (Hegeman: para. 22; social network).
As per claim 8, the method of claim 1 is as described.  Hegeman further teaches comprising transmitting a communication to a mobile computing device (Hegeman: para. 30) associated with the patient in response to input from the at least one support group, the communication including a message encouraging the patient to comply with the treatment regimen (Hegeman: para. 24; para. 32; Sending encouraging messages.).
As per claim 10, the method of claim 1 is as described.  Hegeman does not explicitly teach the following, however, Edwards teaches wherein determining if the patient is compliant with the treatment regimen comprises determining, based on the data, if a needle shield of the drug delivery device has been moved relative to a delivery cannula and if a plunger of the drug delivery device has completed a delivery stroke (Edwards: para. 110-113; para. 158).
The motivation to combine the prior arts is same as claim 1.
As per claim 11, the method of claim 1 is as described.  Hegeman does not explicitly teach the following, however, Edwards teaches wherein determining if the patient is compliant with the treatment regimen further comprises determining, based on the data, if an actuator has been used to trigger the drug delivery device (Edwards: para.77).
The motivation to combine the prior arts is same as claim 1.
As per claim 12, the method of claim 1 is as described.  Hegeman does not explicitly teach the following, however, Edwards teaches wherein determining if the patient is compliant with the treatment regimen comprises determining, based on the data, an amount of medicament remaining in a reservoir of the drug delivery device (Edwards: para. 182).
The motivation to combine the prior arts is same as claim 1.
As per claim 13, the method of claim 1 is as described.  Hegeman further teaches comprising transmitting a communication to the at least one support group requesting the at least one support group to remind the patient of a forthcoming action required by the treatment regimen (Hegeman: para. 23).
As per claim 14, the method of claim 1 is as described.  Hegeman further teaches comprising:
-receiving a request for support from the patient (Hegeman: para. 27; figure 5D; A user can request a session between users.);
-in response to the request for support, transmitting a communication to the at least one support group requesting the at least one support group to address the request for support by contacting the patient (Hegeman: para. 32).
As per claims 29-31, 33-36, and 38-42, they are article of manufacture claims which repeats the same limitations of claims 1-3, 5-8, and 10-14, the corresponding method claims, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps.  Since the teachings of Hegeman and Edwards disclose the underlying process steps that constitute the method of claims 1-3, 5-8, and 10-14, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claims 29-31, 33-36, and 38-42, are rejected for the same reasons given above for claims 1-3, 5-8, and 10-14.
As per claim 44, the method of claim 1 is as described.  Hegeman does not explicitly teach the following, however, Edwards teaches wherein determining if the patient is compliant with the treatment regimen at least in part by comparing (a) the data representative of the at least one of the condition or the operational state of the drug delivery device and (b) the predefined criteria personalized to the patient comprises using an external computing device, separate from and not mechanically coupled with the drug delivery device, to determine if the patient is compliant with the treatment regimen at least in part by comparing (a) the data representative of the at least one of the condition or the operational state of the drug delivery device and (b) the predefined criteria personalized to the patient (Edwards: para. 181-182; para. 188; The sensor on the medicament container determines, measures, records, and/or monitors the usage of the container; also measuring weight, volume, quantity, etc. The adapter provides compliance and historical information related to the use of the medicament.).
Claim 45 recites substantially similar limitations as those already addressed in claim 44, and, as such, are rejected for similar reasons as given above.
Claims 16-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (U.S. Publication No. 2014/0243749) in view of Hegeman et al. (U.S. Publication No. 2012/0066140).
As per claim 16, Edwards teaches a support system for a patient, the system comprising: 
-a drug delivery device comprising:
-a reservoir (Edwards: para. 115; figure 12, 4560);
-a delivery cannula having a proximal end in fluid communication with the reservoir and a distal end to be received within the patient (Edwards: para. 115; figure 12);
-one or more sensors configured to detect at least one property or aspect of the drug delivery device during and/or resulting from delivery of a drug to the patient (Edwards: para. 182); and
-a first communication module configured to transmit a report representative of at least one of a condition or an operational state of the drug delivery device, the report being based on output from the one or more sensors (Edwards: para. 87; para. 182); and 
-an external computing device comprising:
	-a second communication module configured to receive the report (Edwards: para. 84; para. 87);
	-a processor (Edwards: para. 59); 
	-a memory coupled to the processor and configured to store non-transitory, computer-executable instructions that, when executed by the processor, cause the processor to:
-store, in the memory, a predefined criteria personalized to the patient for determining compliance with a treatment regimen (Edwards: para. 99; para. 138);
-compare the report representative of the at least one of the condition or an operational state of the drug delivery device with the predefined criteria personalized to the patient to determine if the patient is compliant with the treatment regimen (Edwards: para. 99);
	-using the drug delivery device to deliver the drug to the patient (Edwards: para. 182).
Edwards does not explicitly teach the following, however, Hegeman teaches an external computing device comprising:
-a memory coupled to the processor and configured to store non-transitory, computer-executable instructions that, when executed by the processor, cause the processor to:
-associate the patient with the at least one support group (Hegeman: para. 22; Associating a social network with the one or more treatment schedule associated with the user.); 
-in response to a determination that the patient is not compliant with the treatment regimen, control the second communication module to transmit a communication to the at least one support group requesting the at least one support group to at least counsel the patient about the treatment regimen (Hegeman: para. 23-24; para. 32; The support group can reinforce compliance so the patient can adhere to the prescribed schedule.).
	-receiving counsel from the at least one support group to the patient (Hegeman: para. 24; Sending the patient a message from another patient to persuade them to abide by the prescribed schedule.).
	One of ordinary skill in the art would have recognized that applying the known technique of Hegeman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Edwards to the teachings of Hegeman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a social service platform for monitoring medication compliance to a drug delivery device would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that would encourage patients to comply with prescribed regimen leading to faster treatments of disorders.
Claims 17-18 recite substantially similar limitations as those already addressed in claims 2-3, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 16.
Claims 20-22 recite substantially similar limitations as those already addressed in claims 5-7, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 16.
As per claim 23, the system of claim 16 is as described.  Edwards further teaches the drug delivery system comprising a mobile computing device associated with the patient, wherein the mobile computing device includes the first communication module and a display (Edwards: para. 138).
Claim 24 recite substantially similar limitations as those already addressed in claim 8, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 16.
As per claim 25, the system of claim 16 is as described.  Edwards further teaches the drug delivery device including:
-a housing containing the reservoir and the delivery cannula (Edwards: para. 115; figure 12);
-a needle shield moveable relative to the distal end of the delivery cannula (Edwards: para. 115; figure 12);
-a plunger moveable through the reservoir to discharge a medicament from the reservoir (Edwards: para. 115; figure 12);
-an actuator configured to trigger the drug delivery device (Edwards: para. 115; figure 12); and
-the one or more sensors including at least one of: a first sensor configured to determine if the needle shield has been moved relative to the distal end of the delivery cannula, a second sensor configured to detect movement of the plunger, or a third sensor configured to detect movement of the actuator (Edwards: para. 182).
Claims 26-27 recite substantially similar limitations as those already addressed in claims 13-14, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 16.
Claims 4, 15, 32, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al. (U.S. Publication No. 2012/0066140) in view of Edwards et al. (U.S. Publication No. 2014/0243749) and further in view of De Vries (U.S. Publication No. 2005/0227676).
As per claim 4, the method of claim 3 is as described.  Hegeman and Edwards do not explicitly teach the following, however, De Vries teaches wherein associating the patient with the at least one support group comprises selecting at least one support group near the geographic location of the patient or the drug delivery device (De Vries: para. 28; para. 35 Creating place-specific buddy list for a user.; Providing information with users that are near by based on location information.).
One of ordinary skill in the art would have recognized that applying the known technique of De Vries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hegeman and Edwards to the teachings of De Vries would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying connection of users using geographic locations of the user device to Hegeman and Edwards teaching a social support group to encourage patient compliance with the drug delivery device would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that is capable of encouraging users to comply with prescribed regimen based on facilitating in-person meetings with other people.
As per claim 15, the method of claim 3 is as described.  Hegeman and Edwards do not explicitly teach the following, however, De Vries teaches comprising transmitting a communication to the at least one support group requesting the at least one support group to actively intervene by at least meeting with the patient in-person to ensure the patient complies with the treatment regimen (De Vries: para. 28; para. 52; Providing in-person meeting and social interaction based on another user being near the present user.).
The motivation to combine the teachings is same as claim 4.
Claim 32 recite substantially similar limitations as those already addressed in claim 4, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 4.
Claim 43 recite substantially similar limitations as those already addressed in claim 15, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 4.
Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (U.S. Publication No. 2014/0243749) in view of Hegeman et al. (U.S. Publication No. 2012/0066140) and further in view of De Vries (U.S. Publication No. 2005/0227676).
As per claim 19, the method of claim 18 is as described.  Hegeman and Edwards do not explicitly teach the following, however, De Vries teaches wherein the non-transitory, computer-executable instructions stored in the memory of the external computing device include instructions that, when executed by the processor, cause the processor to associate the patient with the at least one support group by selecting at least one support group near the geographic location of the patient (De Vries: para. 28; para. 35 Creating place-specific buddy list for a user.; Providing information with users that are near by based on location information.).
One of ordinary skill in the art would have recognized that applying the known technique of De Vries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hegeman and Edwards to the teachings of De Vries would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying connection of users using geographic locations of the user device to Hegeman and Kamen teaching a social support group to encourage patient compliance with the drug delivery device would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that is capable of encouraging users to comply with prescribed regimen based on facilitating in-person meetings with other people.
As per claim 28, the method of claim 16 is as described.  Hegeman and Edwards do not explicitly teach the following, however, De Vries teaches wherein the non-transitory, computer-executable instructions stored in the memory of the external computing device include instructions that, when executed by the processor, cause the processor to control the second communication module to transmit a communication to the at least one support group requesting the at least one support group to actively intervene by at least meeting with the patient in-person to ensure the patient complies with the treatment regimen (De Vries: para. 28; para. 52; Providing in-person meeting and social interaction based on another user being near the present user.).
The motivation to combine the teachings is same as claim 19.
Response to Arguments
Applicant's arguments filed for claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the present claims integrates into a practical application because it administers medication.  Applicant further argues that the office action does not answer the substance of this assertion.  Examiner disagrees.  Examiner provided a rebuttal to the argument in advisory action dated 1/18/2022: Examiner states that the drug delivery device configured to deliver the drug is a conditional statement, based on determination of compliance or not; therefore, the amended features do not overcome the rejection. Examiner states that computer readable medium claims could be interpreted to cover both statutory and non-statutory sides as a signal or not and therefore, we make the rejection; the same applies to the current rejection. Applicant argues that the claimed invention provides a practical solution of monitoring the patient's use of the drug delivery device via sensors, and if the patient fails to comply with the treatment regimen, to provide the patient with support and increase the likelihood that the patient uses the drug delivery device to comply with his or her treatment regimen. Examiner states that delivery of the drug from the drug device is a conditional statement and not required by the claimed invention and therefore does not integrate it into a practical application.”
Applicant argues that particularity is demonstrated in claim 1 that the drug delivery device used for drug delivery is the same device which includes the sensors configured to detect and output to at least one support group.  Examiner states that this is not a problem of technical nature, but an administrative problem solved by a scheme.  The present application does not involve more than a generic utilization of well-known functions of a computer or sensors, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.  
Applicant argues that there is nothing conditional or optional about the feature of administering the drug.  Examiner disagrees.  Administration of the drug is only done when it is determined in the previous step that the patient is not compliant with the treatment.  
Applicant argues that the present invention provides a practical solution to monitor the patient’s use of the drug delivery device via sensors and if the patient fails to comply with the treatment regimen, to provide the patient with support via a social network.  Examiner states that this is not a problem of technical nature, but an administrative problem solved by a scheme.  The present application does not involve more than a generic utilization of well-known functions of a computer or sensors, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.
Applicant's arguments filed for claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.
As per claims 1, 16, and 29, Applicant argues that Edwards does not teach a “predefined criteria personalized to the patient.”  Examiner disagrees.  Edwards teaches the medicament delivery device, the monitoring device, and the adapter being associated with a patient and upon scanning the information,  providing patient specific instructions (i.e. a predefined criteria that is personalized to the patient) to a user device (Edwards: para. 206-209; para. 212; para. 219; para. 259).  Edwards teaches monitoring the usage of the medicament container (para. 181-182) and uploading compliance information associated with the medicament container (para. 138).  As one ordinary skill in the art, patient compliance is the degree of conformity to the recommended treatment.  Therefore, when compliance information is uploaded, as one skilled in the art, it is interpreted to mean that patient’s personalized treatment goals are being compliant or not with the medicament usage prescribed to the patient.
As per claims 1 and 16, Applicant argues that Examiner fails to support rationale for combining Hegeman and Edwards.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner relied on the knowledge available as one of ordinary skill in the art to provide the rationale for combining.  Furthermore, it would be obvious to include a dispensing medication device to Hegeman teaching monitoring of adherence to prescribed regimens since it would increase likelihood of compliance (Edwards: para. 9).
As per claim 16, Examiner no longer agrees with the Applicant’s arguments because examination of Edwards besides the cited paragraphs was done and at the time the Advisory went out, Examiner only agreed with the remarks directed towards the cited portion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lake et al. – U.S. Publication No. 2016/0246943 – Teaches a system for administering a medical treatment to a patient and report the adherence of the treatment regimen.
Zehler – U.S. Publication No. 2015/0254424 – A system for improving medication regimen adherence.
King – U.S. Publication No. 2014/0122602 – A method for meeting between members in a social network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/            Primary Examiner, Art Unit 3626